Citation Nr: 0117235	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  01-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been presented.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board)  on appeal from an August 2000 rating decision 
declining to reopen the claim for service connection for 
PTSD.


FINDINGS OF FACT

1.  In August 1995, the Board denied a claim for service 
connection for a psychiatric disorder, to include PTSD.  

2.  New evidence associated with the claims file since the 
August 1995 Board decision is cumulative and is not so 
significant in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's denial of the claim for PTSD in August 1995 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (2000). 

2.  The additional evidence submitted since the Board's 
August 1995 decision is not new and material and the claim 
for service connection for PTSD may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires a clear diagnosis of the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory, " i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The RO originally denied service connection for PTSD in 
September 1985 and in  February 1989; the veteran did not 
appeal either denial.  In February 1992, the RO denied 
service connection for a nervous condition.  Following an 
appeal, the Board denied service connection for a psychiatric 
disorder, to include PTSD, in August 1995.  The evidence 
before the Board in 1995 is summarized below.  

The veteran's service medical records  reflect no complaints  
or findings of a psychiatric disorder.  The veteran's DD Form 
214 shows that he was assigned to Battery A, 6th Battalion, 
14th Artillery and received the "NVAL."  Also of record is a 
DD Form 215N dated February 1971, which corrected the 
veteran's DD Form 214 to add the National Defense Service 
Medal, the Vietnam Service Medal with 4 Bronze Service Stars, 
the Vietnam Campaign Medal with Device, and a Marksman Badge 
with Automatic Rifle Bar to the veteran's list of 
decorations.  He had a Military Occupational Specialty (MOS) 
code of 13A10 FA Basic.  The veteran's service personnel and 
medical records do not establish that he served in combat. 

A VA hospital summary dated in 1970 and private treatment 
records from Bon Secours Hospital dated in 1970, which show 
treatment for malaria.  Additional VA outpatient treatment 
records 1970 to 1971 show treatment for condylomata 
acuminata.  

VA outpatient treatment records dated from 1980 to 1985 
reveal the veteran began to seek treatment for psychiatric 
problems in 1984.  In August 1984, the veteran was diagnosed 
with schizophreniform disorder and a diagnosis of major 
depression was made the following month.  In February 1985 he 
was diagnosed with PTSD.  He was later hospitalized in July 
1985 for symptoms diagnosed as bipolar disorder with 
psychotic features.  

VA outpatient treatment records dated from April 1985 to 
March 1987 reflected that the veteran continued to seek 
treatment for his psychiatric symptoms, primarily bipolar 
disorder and polysubstance abuse in remission.  

In April 1986, the veteran was hospitalized at Rockwell 
Center for substance abuse treatment.  The diagnoses at 
discharge were bipolar disorder, mixed substance dependence 
and rule out PTSD. 

VA outpatient treatment records dated from April 1987 to 
January 1989 reflected continued psychiatric evaluation and 
treatment of the veteran.  In August 1988 he was hospitalized 
because of psychiatric symptoms diagnosed as paranoid 
schizophrenia.

The veteran underwent VA examination for tinnitus and hearing 
loss dated in December 1985 and February 1988, respectively.

An August 1991 statement from J.H. DeNapoli, M.D., indicated 
that the veteran had participated in a program of individual 
psychotherapy as well as pharmacotherapy.  During the most 
recent visit in August 1991 the veteran related dysphoric 
moods with a low energy level, feelings of inadequacy in 
coping with psychosocial and work-related stress, anxiety and 
irritability.  The doctor also submitted a discharge summary 
on the veteran during a September 1990 psychiatric 
hospitalization at Holy Family Hospital and Medical Center.

During his January 1993 RO hearing, the veteran testified 
that he served as a cook while in Vietnam and that his firing 
battery was often subject to mortar attacks.  The veteran 
further testified that his traumatic experiences in Vietnam 
included seeing a soldier being blown up by a mortar, 
discovering that a fellow soldier who had taken his place on 
an airplane had been "burned to a crisp" when the plane 
crashed, and having his firing battery "sabotaged" with 
snakes.  The veteran testified that he did not know the name 
of the soldier that was killed by a mortar and was unable to 
give a date of the incident.  

Copies of several undated photos of the veteran, allegedly 
taken during service, do not confirm the occurrence of any 
in-service stressful event.  The  Operational Reports OR-LL's 
for the 6th Battalion, 14th Artillery, noted only that 
elements of the battalion were used in strategically located 
areas and provided artillery coverage and fire support.

A January 1993 statement from S. Tagliamonte, M.A., disclosed 
that the veteran had experienced PTSD since service; the 
doctor also indicated that the veteran had been  involved in 
counseling and support groups since March 1992.  

The veteran submitted a statement to the RO in January 1993 
in which he listed the stressful events that he experienced 
during Vietnam.  These events consisted of: watching soldiers 
bombard children with cans of food; seeing animosity between 
black and white soldiers; witnessing his firing battery being 
"sabotaged" by 15 foot snakes; seeing soldiers killing, 
skinning and eating a tiger, fearing criminals that were sent 
to Vietnam rather than jail; watching Vietnamese people 
torturing, shooting and eating dogs; seeing two men "lose 
their minds" due to malaris; witnessing a young soldier 
being killed by a mortar; being subject to mortar attacks; 
and finding out that fellow soldier who had taken his place 
on an airplane had been "burned to a crisp" when the plane 
crashed.  

Statements from the veteran's wife, father and sister, dated 
in January 1993, relate their observations of the veteran's 
mental condition prior and subsequent to active duty.

After considering all the evidence noted above, in August 
1995, the Board denied service connection for an acquired 
psychiatric disorder, to include PTSD.  Specifically as 
regards the PTSD aspect of the claim, the Board noted that 
although the veteran had served in Vietnam during the Vietnam 
War, he did not engage in combat with the enemy.  The Board 
also indicated that the veteran had not asserted that he had 
experienced an ins-service stressful event that was capable 
or independent verification, and that he had not provided any 
evidence to corroborate the occurrence of any in-service 
stressful event.  Thus, while acknowledging that the record 
included a diagnosis of PTSD, the Board essentially indicated 
that it was not bound to accept such a diagnosis in the 
absence of evidence of a corrroborated stressor to support 
the diagnosis.  

The August 1995 Board decision is final.  See 38 U.S.C.A. §§  
7103(a), 7104 (West 1991).  A final decision cannot be 
reopened and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108 
(West 1991); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  

In determining whether new and material evidence has been 
presented, consideration is given to the evidence presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Moreover, at this stage of the 
analysis, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the August 1995 Board decision, additional evidence 
associated with the claims file includes  duplicate post-
service medical records from Bon Secours Hospital dated in 
1970;VA medical records dated in 2000; a March 1999 statement 
from S. H. Tagiamonte, M.A.; and various statements from the 
veteran and his wife

The duplicates of post-service medical records are, by 
definition, not new, as this evidence was considered when the 
claim was previously denied.  The evidence of treatment in 
2000 for PTSD is new in the sense that it was not previously 
before agency decision makers.  However, this evidence merely 
continues to show that the hat the veteran carries a 
diagnosis of PTSD, but does not identify the purported 
stressor(s) upon which the the diagnosis is based, or 
otherwise establish that there is a  verified or verifiable 
service stressor to support the diagnosis.  Hence, this 
evidence is not "material" for purposes of reopening the 
claim.  ).

In his March 1999, Mr. Tagliamonte (a social worker with the 
VA Readjustment Counseling Service) indicated that since the 
veteran's discharge in 1969, the veteran has experienced 
PTSD.  This statement indicates only that the veteran has 
been  receiving treatment for PTSD resulting from experiences 
in Vietnam that Mr. Tagliamonte did not specify, and he did 
not otherwise elaborate on the veteran's service history.  
This evidence is not material as it does not identify or 
provide any further information regarding the veteran's 
claimed in-service stressful experiences purportedly 
underlying the diagnosis of PTSD.  

In June 1999 statement, the veteran's wife provided an 
account of the veteran's more recent symptoms and behaviors.  
She described his current level of daily functioning and the 
state of their marital relationship and his relationship with 
their children.  In several statements,  the veteran again 
related his previously asserted claimed in-service stressful 
experiences in Vietnam and provided a history of his symptoms 
and medical treatment since service discharge.  

While the Board has considered the veteran's and his wife's 
contentions, their statements are essentially reiterations of 
the veteran's previously advanced basic contention, i.e. that 
he suffers from PTSD as a result of his Vietnam service.  To 
merely to reiterate these same allegations and arguments, 
when previously made, does not constitute new evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Significantly, moreover, these statements do not include any 
additionally claimed stressors; do not not provide sufficient 
additional information about the veteran's previously claimed 
stressors to permit independent corroboration of the 
occurrence of those incidents; and do not in any way 
corroborate the occurrence of any of the veteran's previously 
claimed stressors.  

Indeed, the veteran has continued to make only vague, general 
allegations about his stressful in-service experiences, and 
has not, at any time, provided names of people he saw killed 
or injured or sufficient details about any specific stressful 
incident to facilitate independent efforts to corroborate the 
occurrence of the claimed events.  As combat has not been  
demonstrated, the veteran's  lay testimony is insufficient, 
standing along, to establish that the claimed in-service 
stressful events actually occurred.  See Cohen v. Brown, 10 
Vet. App.  128, 147 (19997) (citing Moreau v. Brown 9 Vet. 
App. 389, 395 (1996)).  

Simply stated, the record remains devoid of evidence 
corroborating the occurrence of the veteran's in-service 
stressful experiences that purportedly have resulted in his 
diagnosis of PTSD, a clear regulatory prerequisite for a 
grant of service connection for PTSD.  As none of the 
additional evidence associated with the claims file since the 
August 1995 Board decision, when viewed either alone or in 
light of the evidence previously of record tends to confirm 
either combat service (to which a purported stressor is 
related) or that the veteran's reported stressors actually 
occurred, it is not so significant that it must be considered 
to fairly decide the merits of the claim.  Hence, new and 
material evidence to reopen the claim for service connection 
for PTSD has not been presented.  

As a final point, the Board acknowledges that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  Initially, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The new law applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  

However, the new law expressly provides that nothing in the 
act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title." Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 State. 2096 (to be codified 
at 38 U.S.C. § 5103A(f)).  Because the veteran has not 
presented new and material evidence to reopen his claim, it 
does not appear that the duty to assist and notification 
provisions of the Act are applicable in this appeal.  

In any event, however, the Board would emphasize that it is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
this claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  Furthermore, the Board finds that veteran has been 
informed of the evidence necessary to complete his petition 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  To this extent, then, any duties owed the 
veteran that do not specifically emanate from the Act have 
been met. 


ORDER

As new and material evidence to reopen a claim for service 
connection for PTSD has not been presented, the appeal is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 


